Appellants earnestly insist that the opinion in this case does not determine the duty of the McPhillips Manufacturing Company in respect to the collection of the sales tax from Blair.
In this regard, the duty imposed on the McPhillips Manufacturing Company to collect the tax from Blair is made mandatory by the Sales Tax Act itself. General Acts 1936-37, Special Session, p. 139, section 24. The imposition and collection of the tax does not impair the obligation of the contract between the McPhillips Manufacturing Company and Blair. That contract remains the same between the parties. Nothing is added to nor subtracted from it. The State simply adds a tax to the transaction. A tax paid by the buyer through the seller to the State, and under the mandate of the Act, must be collected by the seller.
The application for rehearing is therefore overruled.
GARDNER, C. J., and BOULDIN and FOSTER, JJ., concur.